Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6, line 2, “said back shelf portion” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US Patent no. 6,402,104). Smith discloses a suction-attached shelving system including: a suction-based attachment structure including: a releasable suction disc (24, figure 3); a suction disc housing (34); and a suction lever arm (12), wherein the suction lever arm initiates the mechanical operation of the suction disc and the suction disc housing to suctionally engage a surface; a shelf structure (36); and a shelf rotation axle (14,figure 2), wherein the shelf rotation axle engages the suction-based attachment structure (10) and the shelf structure (36). 
Regarding claim 15, Smith discloses wherein the releasable suction disc 918, figure 2) is attached to a suction disc shaft (shaft with pin 14, figure 2).  
Claims 1, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brinker et al (US Patent no. 5,025,919). Brinker discloses a suction-attached shelving system including: a suction-based attachment structure (70, figures 1-3) including: a releasable suction disc (71, figure 3); a suction disc housing (72); and a suction lever arm (82), wherein the suction lever arm initiates the mechanical operation of the suction disc and the suction disc housing to suctionally engage a surface (23, figure 1); a shelf structure (10); and a shelf rotation axle (79, figures 1 and 3), wherein .  
Regarding claim 13, the system of claim 1, Brinker discloses wherein the suction-based attachment system (70) includes a suction disc support arm (78).  
Regarding claim 14, the system of claim 13, Brinker discloses wherein the shelf structure includes a mechanical stop (74, figure 3) that contacts the suction disc support arm (78) and limited the rotation of the shelf structure relative to the suction disc support arm.  
Regarding claim 15, the system of claim 1, Brinker discloses wherein the releasable suction disc (71, figure 3) is attached to a suction disc shaft (73, figure 3).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (US Patent no. 5,025,919) in view of Hood (US Patent no.7,229,059). Brinker discloses all the claimed features of applicant’s device as discussed above.  
Regarding claim 2,  the system of claim 1, Brinker does not disclose a plurality of releasable suction discs.  Hood teaches a suction attachment system comprising a plurality of releasable suction discs (10, figures 4 and 5).  It would have been obvious to 
Regarding claim 3,  the system of claim 1,  the combination of Brinker and Hood of providing plurality suction attachment system discussed above also provides for a plurality of suction disc housings (12, figure 4 in Hood).   
Regarding claim 4, the system of claim 1, the combination of Brinker and Hood of providing plurality suction attachment system discussed above also provides for a plurality of suction lever arms (24, figure 4 in Hood).  
Regarding claim 7,  the system of claim 1, Brinker does not disclose wherein the shelf rotation axle includes a shelf engagement key.  Hood teaches a suction attachment system comprising a plurality of releasable suction discs (10, figures 4 and 5) with shelf rotation axle (28, figure 3A) which includes a shelf engagement key (26) for engagement with the shelf key aperture (30, figure 3A) for interlocking therewith. It would have been obvious to one of ordinary skilled in the art to have modify the shelf rotation axle of Brinker such that it is provided with a key for engagement with the shelf key aperture for interlocking therewith as taught to be desirable by Hood. 
Regarding claim 8, the system of claim 7,  the combination of Brinker and Hood above, Hood further teaches wherein the shelf engagement key (26, figure 3A) may be engaged with a key aperture (30, figure 3A) to arrest the rotation of the suction-based attachment structure relative to the shelf structure (100, figure 3A).    
Regarding claim 9, the system of claim 7,  the combination of Brinker and Hood above, Hood further teaches wherein the shelf engagement key (26, figure 3A) may be 
Regarding 10, the system of claim 9, the combination of Brinker and Hood above, Hood further teaches wherein the shelf rotation axle (28, figure 3A) includes a release pin (28) that allows the shelf engagement key to be engaged with the shelf rotation aperture (30).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (US Patent no. 5,025,919) in view of Carnevali (US Patent no.7,850,133). Brinker discloses all the claimed features of applicant’s device as discussed above except for wherein the suction disc housing is double-walled.  Doubled wall suction disc housing are old and well-known in the suction cup art.  Carnevali shows such doubled wall suction disc housing (12 and 18).  It would have been obvious to one of ordinary skilled in the art to have modify the suction disc housing of Brinker such that it is double walled as such is old and well-known in the suction cup art as demonstrated by Carnevali.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (US Patent no. 5,025,919) in view of Lee (US Patent no. 5,156,450). Brinker discloses all the claimed features of applicant’s device as discussed above.
Regarding claim 6, the system of claim 1, Brinker does not disclose wherein the shelf rotation axle allows the suction- based attachment structure to be rotationally positioned so that the releasable suction disc is proximal to the back shelf portion.  Lee discloses a shelving system comprising a suction attachment system (92, 98) wherein the shelf rotation axle (pin to which 98 is attached to the bracket of the container 11, figures 3 and 6) allows the suction- based attachment structure to be rotationally 
Regarding claim 11, the system of claim 1, Brinker discloses a front shelf portion (12, figure 1),a back shelf portion (11, figure 1).   Brinker does not disclose a shelf hinge, wherein the shelf hinge allows the front shelf portion to be folded relative to the back shelf portion.   Lee discloses a shelving system comprising a suction attachment system (92, 98) attached to a shelf structure comprising a front shelf portion (70, 22, figure 5), a back shelf portion (14, figure 5); and a shelf hinge (72, 84), wherein the shelf hinge allows the front shelf portion to be folded relative to the back shelf portion (figure 5) in folded compact position. It would have been obvious to one of ordinary skilled in the art to have modify Brinker’s shelf structure such that a shelf hinge is provided wherein the shelf hinge allows the front shelf portion to be folded relative to the back shelf portion in folded storage position as taught to be desirable by Lee.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (US Patent no. 5,025,919) in view of Peterson et al (US Patent no. 5,683,157). Brinker discloses all the claimed features of applicant’s device as discussed above.

Regarding claim 12, Brinker does not disclose a shelf structure includes a tray that may be slidably extended.   Peterson teaches the shelf structure with a tray (56, figure 2) that may be slidably extended design to house small items such as silverware and camping tools (column 6, lines 35-36). It would have been obvious to one of ordinary skilled in the art to have modify the shelf structure of Brinker such that a slidable tray is provided to house small items as taught to be desirable by Peterson.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al (US Patent no. 5,025,919) in view of Zhadanov et al  (US Patent no.7,527,231). Brinker discloses all the claimed features of applicant’s device as discussed above except for the suction disc shaft terminates in a suction disc shaft hook.  Zhadanov discloses suction cup attachment system wherein the releasable suction disc is attached to a suction disc shaft (4, figures 1 and 2); wherein the suction disc shaft terminates in a suction disc shaft hook (see dashline of groove 6 of hook 4, . 
Regarding claim 17, the system of claim 16, in the Brinker and Zhadanov combination, Brinker discloses wherein the suction lever arm (82)includes a lever pivot bar (79).  
Regarding claim 18, the system of claim 17, the combination of Brinker and Zhadanov would have provided wherein the suction disc shaft hook engages the lever pivot bar (79).  
Regarding claim 19, the system of claim 18, the combination of Brinker and Zhadanov,  Zhadanov teaches wherein the suction disc shaft hook (26) is manually disengageable from the lever pivot bar (5).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record demonstrate support structures with suction disc attachments. 
Any inquiry concerning this communication;earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR;Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative;access to the automated information system, call 800-786-9199 (IN USA;CANADA);571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc